Even conceding, as stated in the majority opinion, that a suit against the South Dakota rural credit board, a public corporation, is in fact and in essence a suit against the state, and that in this action it would be proper to make either the state of South Dakota or the South Dakota rural credit board the named defendant, nevertheless, I think the case ought to be reversed.
The action was brought, tried, and submitted upon the theory that it was an action to recover damages to the real estate because of the severance of certain trees therefrom. The evidence discloses that the only trees that were cut were dead trees, and that these trees were on the premises at the time the deed conveying the premises to the plaintiff was executed and delivered, and at the time the plaintiff took possession. It appears, therefore, that the plaintiff got everything that he bargained for, except that these 130 dead trees were cut instead of standing. It seems to me that the only element of damage which could be proven in the case was the damage sustained by the plaintiff because of the fact that he received the premises with the trees cut rather than standing. However, the court permitted, over the objection of the defendant, evidence of the value of the trees as such, separate and apart of any damage that had been done to the real estate by virtue of their being cut. I think this was error and prejudicial to the defendant.
ROBERTS, J. I concur in the above dissent. *Page 272